Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hinken et al. (Pub No. Us 2015/0048843 A1; hereinafter Hinken) in view of OWADA et al. (Patent No. JP 2009-278346 A; hereinafter Owada; translation attached).
Regarding Claim 1, Hinken teaches a measuring device (device in fig. 1; See [0048]-[0050]) for determining a thickness of a dielectric layer on an electrically conductive substrate (dielectric 8 with substrate 7 in fig. 1; See [0048]-[0049]) comprising:
a resonance cavity (1 in fig. 1; See [0048]) for electromagnetic fields which has a symmetrical wall (symmetrical wall 9 in fig. 1; See [0048]) and an end plate opposite an open end (open end 3 in Fig. 1; See [0048]), wherein the resonance cavity is adapted to be positioned with the open end on the dielectric layer on the substrate (dielectric 8 is positioned at the open end 3 in Fig. 1; See [0048]), so that the substrate creates a wall of the resonance cavity (substrate 7 creates wall in cavity 2 in Fig. 1; See [0048]);
an antenna (4 in Fig. 1; See [0049]) which is adapted to excite an electromagnetic field in the resonance cavity (See [0049]);

an evaluation circuit (6 in fig. 1; See [0049]) which is connected to the reflection measuring unit (6 is connected to 5 in Fig. 1; See [0049]-[0050]) and configured to determine the thickness of the dielectric layer from the at least one determined property of the electromagnetic field (See abstract; [0029]);

    PNG
    media_image1.png
    666
    927
    media_image1.png
    Greyscale


Owada teaches regarding resonance cavity (See page 3) cavity resonator (cavity 2 in Fig. below) with rotationally wall (See page 3; See [0012]); and wherein a diameter of the rotationally symmetrical wall varies in a longitudinal direction of the resonance cavity from the open end to the end plate (See diameter of 2 in Fig. below varies from top to bottom; See [0012]).

    PNG
    media_image2.png
    656
    639
    media_image2.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hinken by using rotationally wall; and wherein a diameter of the rotationally symmetrical wall varies in a longitudinal direction of the resonance cavity from the open end to the end plate, as taught by Owada in order to achieve high performance resonator (Owada; page [0002]).
Regarding Claim 2, Hinken in view of Owada teaches the measuring device according to claim 1.Hinken further teaches wherein the antenna is arranged within the resonance cavity (See Fig. below).

    PNG
    media_image1.png
    666
    927
    media_image1.png
    Greyscale

Regarding Claim 3, Hinken in view of Owada teaches the measuring device according to claim 2. Owada further teaches wherein the antenna has a shape that is adapted to excite a field (See [0007]) configuration corresponding to a TE0np mode, preferably a TE01p mode, more preferably a TE011 mode (See [0007], [0018]), wherein n and p are natural numbers.
Regarding Claim 4, Hinken in view of Owada teaches the measuring device according claim 1. Owada further teaches about wherein a connection of the antenna to the reflection measuring unit contains a filter (See [0008], [0010]) that suppresses or supports the propagation of certain frequencies (See [0010], [0037]).
Regarding Claim 5, Hinken in view of Owada teaches the measuring device according to claim 4. Owada further teaches wherein the filter comprises a matching network (band pass filter contains matching network to pass particular band; See [0037]) which has a coaxial design and/or is configured with micro- strip technology.
Regarding Claim 6, Hinken in view of Owada teaches the measuring device according to claim 4. Owada further teaches wherein the filter comprises a matching network (band pass filter contains matching network to pass particular band; See [0008], [0037]) with an internal conductor (cavity resonator made of conductor; See [0009]) which comprises portions with different diameters (different dimeters of cavity 2 in Fig. below comprises conductor and filter; See [0008]-[0009]).

    PNG
    media_image2.png
    656
    639
    media_image2.png
    Greyscale


Regarding Claim 7, Hinken in view of Owada teaches the measuring device according claim 1. Hinken further teaches wherein the antenna is embedded in a ceramic substrate (polymer coating with conductive composite material is ceramic; See [0002]).
Regarding Claim 8, Hinken in view of Owada teaches the measuring device according to claim 7. Hinken further teaches  wherein the entire resonance cavity is filled with the ceramic substrate (one end of resonant cavity is with dielectric substrate; See [0014]-[0016]) and the symmetrical wall and the end plate applied to the outside of the ceramic substrate as metal layers (See [0014]-[0016]).
Hinken is silent about rotationally wall.
Owada teaches regarding resonance cavity (See page 3) cavity resonator (cavity 2 in Fig. below) with rotationally wall (See page 3); and wherein a diameter of the rotationally symmetrical wall varies in a longitudinal direction of the resonance cavity from the open end to the end plate (See diameter of 2 in Fig. below varies from top to bottom).

    PNG
    media_image2.png
    656
    639
    media_image2.png
    Greyscale


Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Hinken by using rotationally wall; and wherein a diameter of the rotationally symmetrical wall varies in a longitudinal direction of the resonance cavity from the open end to the end plate, as taught by Owada in order to achieve high performance resonator (Owada; page [0002]).
Regarding Claim 9, Hinken in view of Owada teaches the measuring device according claim 1. Owada further teaches wherein the variation in the diameter of the rotationally symmetrical wall is adapted in such a manner that the electromagnetic field has a field (See [0007]) configuration corresponding to a TE0np mode, preferably a TE01p mode, further preferably a TE011 mode (See [0007], [0018]), wherein n and p are natural numbers.
Regarding Claim 10, Hinken in view of Owada teaches the measuring device according claim 1. Owada further teaches wherein the resonance cavity takes the shape of a truncated cone, a double truncated cone, a cylinder combined with a truncated cone or a combination thereof (See the cone 4b in Fig. below; See [0012]).

    PNG
    media_image3.png
    616
    640
    media_image3.png
    Greyscale

Regarding Claim 11, Hinken in view of Owada teaches the measuring device according claim 1. Owada further teaches wherein the shape of the rotationally symmetrical wall is described by rotating a higher-order curve (See curve below), preferably through a portion of a rotational hyperboloid or a rotational ellipsoid (See rotating ellipsoid below).

    PNG
    media_image4.png
    630
    687
    media_image4.png
    Greyscale

Regarding Claim 12, Hinken in view of Owada teaches the measuring device according claim 1. Owada further teaches wherein the variation in the diameter of the rotationally symmetrical wall from the open end to the end plate runs constantly, preferably smoothly (See [0012]-[0013]).
Regarding Claim 13, Hinken in view of Owada teaches the measuring device according to claim 1. Owada further teaches wherein the resonance cavity is filled with a dielectric (See [0014]).
Regarding Claim 14, Hinken in view of Owada teaches the measuring device according to claim 1. Hinken further teaches wherein the rotationally symmetrical wall is coated with a highly conductive material (conductive foil is placed on wall; See abstract), preferably with silver, gold or copper (See [0056]).
Regarding Claim 15, Hinken in view of Owada teaches the measuring device according to claim 1. Hinken further teaches further comprising a screen (display; See [0032]) for electromagnetic radiation (See [0052]).
Regarding Claim 16, Hinken in view of Owada teaches the measuring device according to claim 1. Hinken further teaches further comprising a dielectric cover which covers the opening at the open end (See Fig. 1 and Fig. below).

    PNG
    media_image5.png
    549
    917
    media_image5.png
    Greyscale

Regarding Claim 17, Hinken in view of Owada teaches the measuring device according to claim 1. Owada further teaches wherein a diameter of an opening is smaller at the open end (See [0012]) than the frequency-dependent cut-off diameter for cylindrical hollow waveguides at a given operating frequency (See [0002], [0004], [0015], [0026]).
Regarding Claim 18, Hinken in view of Owada teaches the measuring device according to claim 1. Owada further teaches wherein a diameter of the end plate is larger than a diameter of an opening  at the open end (See [0012]).

    PNG
    media_image2.png
    656
    639
    media_image2.png
    Greyscale

Regarding Claim 19, Hinken in view of Owada teaches the measuring device according to claim 1, Owada further teaches wherein the diameter of the rotationally symmetrical wall may decrease from the open end in the direction of the end plate in a monotonic, preferably strongly monotonic, manner (diameter of end plate 4b is smaller than diameter of open end 4a in Fig. below), but are silent about wherein the diameter of the rotationally symmetrical wall increases from the open end in the direction of the end plate in a monotonic, preferably strictly monotonic, manner.



    PNG
    media_image4.png
    630
    687
    media_image4.png
    Greyscale


Regarding Claim 20, Hinken in view of Owada teaches the measuring device according to claim 1. Owada further teaches wherein a diameter of the end plate is smaller than a diameter of an opening at the open end (diameter of end plate 4b is smaller than diameter of open end 4a in Fig. below).

    PNG
    media_image4.png
    630
    687
    media_image4.png
    Greyscale

Regarding Claim 21, Hinken in view of Owada teaches the measuring device according to claim 1. Owada further teaches wherein the diameter of the rotationally symmetrical wall may decrease from the open end in the direction of the end plate in a monotonic, preferably strongly monotonic, manner (diameter of end plate 4b is smaller than diameter of open end 4a in Fig. below).

    PNG
    media_image4.png
    630
    687
    media_image4.png
    Greyscale

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Habara et al. (Pub NO. US 2011/0204890 A1) discloses Antenna Device and Magnetic Resonance Imaging Device.
b. Tada et al. (Pub NO. US 2006/0164104 A1) discloses Measuring Apparatus.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        



/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858